   

ATEW FILES ut

  
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

cyt we
te Qa

 

 

ass e nw weer ewnnrene ween ee eee ewe ee nr ew eee nee PB we xX
WINWARD BORA, LLC,
PLAINTIFF,

-AGAINST- ORDER
GLENN SWINNEY, DIANNE SWINNEY, 20 Civ. 1087 (GBD)
AND JERMEL BENNET, :

Defendant.
Do eee ee ee ee he ee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
In light of this Court’s referral to Magistrate Judge Gorenstein for Settlement, the June 9,
2021 status conference is hereby cancelled.

The Clerk of Court is directed to close the letter motion at ECF No. 26.

Dated: June 3, 2021
New York, New York

SO ORDERED.

Gauge B. Dow

GOR B. DANIELS
CHR ates District Judge

 

 
